Citation Nr: 1510660	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

 2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1977 to August 1979.  He died in January 2010.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initial review of the record reflects that during outpatient psychology treatment in June 2009, the Veteran reported that he had been on Social Security Disability Insurance and was medically unemployed since November 2008.  While the RO appears to have confirmed the Veteran's receipt of Social Security Administration (SSA) benefits, the evidence upon which SSA relied to reach its determination has not been obtained.  These records should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran's death certificate indicates that he died at the University of Massachusetts Medical Center in January 2010.  The records pertaining to the Veteran's final illness are not associated with the claims file.  The appellant should be contacted and asked to sufficiently identify these records and authorize their release.  Any records identified by the appellant should be obtained and associated with the record.  

Finally, the Board notes that the Veteran received care through VA.  The most recent treatment reports associated with the record date to September 2009.  The AOJ should determine whether there are any records from that date to the present, and if so, obtain them and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify all VA and non-VA treatment received by the Veteran for the period from November 2007 until his death in January 2010.  She should specifically asked to authorize the release of all records pertaining to the Veteran's final illness at the University of Massachusetts Medical Center or from any other provider who rendered treatment during that time.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure the records discussed in paragraphs 1 and 2, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

3.  Review the expanded record and ensure that all other appropriate development is completed, to include obtaining an opinion regarding the cause of the Veteran's death if deemed necessary.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




